CONTINGENT CONSIDERATION AGREEMENT
    
This Contingent Consideration Agreement (this “Agreement”) is entered into as of
October 31, 2014, by and among PDI, Inc., a Delaware corporation (“PDI”),
Interpace Diagnostics, LLC, a Delaware limited liability company (“Parent”), and
RedPath Equityholder Representative, LLC, a Delaware limited liability company,
solely in its capacity as Equityholder Representative (the “Equityholder
Representative”).
RECITALS
WHEREAS, pursuant to that certain Agreement and Plan of Merger (the “Merger
Agreement”) entered into by PDI, Parent, RedPath Acquisition Sub, Inc., a
Delaware corporation and wholly owned subsidiary of Parent (“Merger Sub”),
RedPath Integrated Pathology, Inc., a Delaware corporation (the “Company”), and
Equityholder Representative as of October 31, 2014, the Company plans to merge
with Merger Sub with the Company continuing in existence as the surviving
corporation (the “Surviving Corporation”);
WHEREAS, pursuant to the Merger Agreement, the execution and delivery of this
Agreement is a condition precedent to the consummation of the Transactions; and
WHEREAS, all capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Merger Agreement.
NOW, THEREFORE, in consideration of the promises and of the covenants and
provisions contained herein, the parties hereby agree as follows:
I.Future Payments.


(a)    Future Payments. PDI and Parent (collectively, the “PDI Parties”),
jointly and severally, promise to pay that portion of the Future Payments, if
any, set forth in the “Future Payments” column in the “Milestone Table” upon
achievement of the applicable milestone set forth in the column labeled
“Milestone” and on the same row as the applicable Future Payment.




--------------------------------------------------------------------------------




Milestone Table
Milestones
Future Payments
Upon acceptance by a mutually-agreed high quality journal that is peer-reviewed,
refereed, listed in PubMed Index and not pay to be published article related to
Pathfinder TG for the management of Barrett’s esophagus. The Company typically
refers to this study as the “20/40 Progressor Study”.
500,000 shares of Common Stock issued as of the later of the Closing or date of
completion of milestone at then current price. PDI Common Stock shall be issued
to Equityholders in accordance with the Future Payment Allocation Schedule, as
directed by the Equityholders Representative, in accordance with the terms of
the Merger Agreement.
Upon “Commercial Launch of Pathfinder TG for the management of Barrett’s
esophagus”. “Commercial Launch of Pathfinder TG for the management of Barrett’s
esophagus” shall mean the commercial sale of Pathfinder TG for Barrett’s
Esophagus to a gastroenterologist or pathologist in a clinical setting.
500,000 shares of Common Stock issued as of the later of the Closing or date of
completion of milestone at then current price. PDI Common Stock shall be issued
to Equityholders in accordance with the Future Payment Allocation Schedule, as
directed by the Equityholders Representative, in accordance with the terms of
the Merger Agreement.
Upon first achievement of $14 million in calendar year annual Net Sales from
Pathfinder TG for Barrett’s esophagus
$5 million in cash to be paid within 90 days of the end of the calendar year in
which $14 million in Net Sales from Pathfinder TG for Barrett’s esophagus is
achieved.
Upon first achievement of $37 million in calendar year annual Net Sales from all
Company Products
$5 million in cash to be paid within 90 days of end of calendar year in which
$37 million in Net Sales from Company Products is achieved.
 
 


2

--------------------------------------------------------------------------------




Future revenue based payments (“Future Revenue Based Payments”) calculations per
calendar year for Pathfinder TG - Pancreas, starting in 2015 and continuing for
ten years. Through 2017, all Future Revenue Based Payments will be paid within
90 days of the end of the calendar year in which Future Revenue Based Payments
are earned. Subsequent to 2017, Future Revenue Based Payments will be paid
quarterly, 45 days in arrears.
For Pathfinder TG - Pancreas:
0% on annual Net Sales of Pathfinder TG - Pancreas up to $12 million
6.5% on annual Net Sales of Pathfinder TG - Pancreas over $12 million
(Example: $35 million on annual Net Sales of Pathfinder TG - Pancreas pays
$1.495 million Future Revenue Based Payments)
Future Revenue Based Payments calculations per calendar year for Pathfinder TG -
Barrett’s esophagus, starting the year of launch if launched in first half of
year or year subsequent to launch if launched in second half of year and
continuing for ten years. Through 2017, all Future Revenue Based Payments will
be paid within 90 days of the end of the calendar year in which Future Revenue
Based Payments are earned. Subsequent to 2017, Future Revenue Based Payments
will be paid quarterly, 45 days in arrears.
For Pathfinder TG - Barrett’s esophagus:
10% on annual Net Sales of Pathfinder TG - Barrett’s Esophagus up to $30 million
20% on annual Net Sales of Pathfinder TG - Barrett’s Esophagus over $30 million
(Example: $40 million on annual Net Sales of Pathfinder TG - Barrett’s esophagus
pays $5 million Future Revenue Based Payments).



(b)    In the event PDI, Parent or the Surviving Corporation (i) consolidates
with or merges into any other Person and following such consolidation or merger,
the stockholders of PDI immediately prior to such consolidation or merger do not
possess, directly or indirectly through one or more intermediaries, the power to
direct or cause the direction of the management and policies of the surviving
entity, whether through ownership of voting securities, by contract or
otherwise, or (ii) transfers or conveys all or substantially all of its
properties and assets to any Person who is not an Affiliate of PDI immediately
prior to the transfer or conveyance or does not become controlled (as defined in
the Merger Agreement) by PDI in connection with such transfer or conveyance,
then, and in each such case, to the extent necessary, (A) proper provision shall
be made to the extent not otherwise effected by operation of law so that the
successors of PDI or Parent, as the case may be, assume the payment obligations
of PDI or Parent, as the case may be, set forth in this Agreement, and (B) if
such event occurs within 18 months after the Closing Date, PDI and Parent agree
that any Future Payments that are contemplated to be paid in PDI Common Stock
that have not previously been paid shall be deemed earned as of the date of such
transaction and PDI shall immediately issue such shares of PDI Common Stock in
accordance with the terms of the Merger Agreement.

3

--------------------------------------------------------------------------------






(c)    “Company Products” means the products specified in clauses (i) and (ii):


(i)Non-Molecular: The Company’s assays for CEA and Amylase when used for
analyzing pancreatic cyst lesions and currently marketed as of the Effective
Time.


(ii)Molecular - all of the following products:


(1)mirInform® Pancreas - The microRNA pancreas test that assays for miR-135b,
miR-196a, miR-24, miR-130b and miR-148a that Parent acquired from Asuragen, Inc.
under an Asset Purchase Agreement dated as of August 13, 2014.


(2)“PathFinder TG - Barrett’s Esophagus” - The Company’s assay used to measures
the presence and extent of genomic instability in samples from the esophagus
which correlates with risk of progression to cancer and that uses the Company’s
Pathfinder TG technology platform.


(3)“Pathfinder TG - Pancreas” - An assay performed on pancreatic cyst fluid to
discriminate among non-neoplastic (pseudocyst), benign/nonprogressive (serous
cystadenoma), benign/potentially progressive (mucinous neoplasia) and aggressive
mucinous neoplastic disease that uses the Company’s Pathfinder TG technology
platform and is currently marketed as of the Effective Time.


(4)Any of the following assays performed by the Company prior to the Effective
Date using its technologies and then performed by the Surviving Corporation
after the Effective Date: (I) an assay that uses pancreatic cyst fluid or solid
specimen sampling for discrimination between indolent/non-metastatic endocrine
tumor formation versus aggressive/metastatic endocrine cancer formation; (II) an
assay that uses pancreatic needle aspiration of solid lesions for discrimination
between non-neoplastic disease (pancreatitis) from pancreatic cancer; (III) an
assay that uses pancreaticobiliary brush specimens and cytology for
discrimination between non-neoplastic disease (benign stricture formation)
versus pancreatic/bile duct cancer; (IV) an assay that uses pancreatobiliary
brushings to follow stricture behavior over time in sclerosing cholangitis; (V)
an assay that uses comparative mutational profiling to differentiate multifocal
de novo cancer formation versus intra-organ spread of one cancer; (VI) an assay
that uses comparative mutational profiling to identify new organ cancer
formation in patients with antecedent cancer; (VII) an assay that uses
comparative mutational profiling to differentiate cytologic atypia as
representing cancer spread in patients with antecedent or synchronous cancer
from reactive cytologic atypia or non-neoplastic cells; (VIII) an assay that
uses comparative mutational profiling to define the primary site of cancer
formation in relationship to multiple sites of metastatic spread; (IX) an assay
that uses comparative mutational profiling to differentiate local recurrence of
cancer versus new primary cancer formation; (X) an assay marketed using the
Pathfinder TG mark that uses comparative mutational profiling for improved
histopathologic classification (low grade versus high grade status),
differentiation of reactive gliosis from glioma and better individual patient
prediction of treatment responsiveness based on 1p/19q status that the Company;
(XI) an assay of the Company marketed under the ToxFinder TG mark that uses
comparative mutational profiling to discriminate between sporadic cancer
formations versus cancer formation associated with genotoxic compound exposure;
and (XII) an assay that resolves the origin of tissue/cytology specimens.

4

--------------------------------------------------------------------------------






(d)    “Net Sales” means, with respect to a particular Company Product for any
period, the gross amount invoiced by the Surviving Corporation or any of its
Affiliates for any Qualifying Services anywhere in the world (collectively, the
“Invoiced Sales”), less deductions for: (i) normal and customary trade, quantity
and cash discounts and sales returns and allowances, including those granted on
account of price adjustments, billing errors, rejected goods, damaged goods and
returns, chargebacks and amounts for which collectability is not reasonably
assured; (ii) freight, postage, shipping and insurance expenses to the extent
that such items are included in the Invoiced Sales; (iii) customs and excise
duties and other duties related to the sales to the extent that such items are
included in the Invoiced Sales; (iv) rebates and similar payments made with
respect to sales paid for by any governmental authority such as Federal or state
Medicaid, Medicare or similar state program or equivalent foreign governmental
program; and (v) in the case where the invoicing company does not have a
reimbursement contract with the payor, the difference between the dollar amount
of the Invoiced Sales invoiced by the invoicing company to such payor and the
amount actually collected by the invoicing company from such Invoiced Sales. Net
Sales shall be calculated in accordance with GAAP, as applied in PDI’s or its
Affiliates’ publicly filed financial statements; provided that in the case of
Qualifying Sales that are invoiced to third party payors such as insurance
companies, the Invoiced Sales shall be deemed to occur (1) in the case where the
invoicing company has a reimbursement contract with such third party payor, at
the time that the invoice has been sent by the invoicing company for payment,
and (2) in the case where the invoicing company does not have a reimbursement
contract with such third party payor, at the time that the invoicing company
collects payment from the third party and in which case Net Sales on such
Qualifying Service shall equal the amount collected by the invoicing company
less the deductions described in clauses (i) through (iv).


(e)    “Qualifying Service” means in respect of a particular Company Product,
the use by the Surviving Corporation or any of its Affiliates of such Company
Product to perform diagnostic testing services on behalf of or for any Third
Party anywhere in the world.


(f)    Timing and Manner of Future Payments. The PDI Parties shall pay and
deliver to the Equityholder Representative, the Future Payments, if any, that
are due to the Equityholders in accordance with the instructions set forth on
Exhibit A hereto; provided, however, that the Equityholder Representative shall
deliver to PDI certifications (in a form reasonably acceptable to PDI) for each
Equityholder that is to receive Stock Consideration that such Equityholder is an
Accredited Investor as of immediately prior to each issuance of any Stock
Consideration to such Equityholder pursuant to the terms and conditions of this
Agreement. The Future Payments payable to the Equityholder Representative for
the account of the Equityholders shall be payable in accordance with the terms
and subject to the conditions of this Agreement and the Merger Agreement
(including, without limitation, those conditions set forth in Exhibit A), by
wire transfer of immediately available funds to the bank account designated by
the Equityholder Representative to the PDI Parties on Exhibit B attached hereto.

5

--------------------------------------------------------------------------------






(g)    Notice of Milestone Achievement. Within fifteen (15) days after
achievement of any of the Milestones that results in a one-time Future Payment,
the PDI Parties shall give the Equityholder Representative written notice of
such achievement.


(h)    Net Sales Reports. Within forty-five (45) days after the end of each
calendar quarter beginning with the calendar quarter ending March 31, 2015 and
continuing until Future Payments are no longer payable under this Agreement, the
PDI Parties shall, or shall cause the Surviving Corporation to, provide to the
Equityholder Representative a report detailing: (i) the Net Sales of each
Company Product; (ii) the basis for any deductions from Invoiced Sales to
determine Net Sales; (iii) the exchange rates used in calculating any of the
foregoing; and (iv) a calculation of the amount of Future Revenue Based Payments
due.


(i)    Audit Rights. At the request of the Equityholder Representative, the PDI
Parties shall, and shall cause its Affiliates to, permit an independent
certified public accountant retained by the Equityholder Representative, during
normal business hours and upon reasonable notice, to audit the books and records
maintained by the PDI Parties and its Affiliates concerning the calculation of
Net Sales. Such audits may not (i) be conducted for any calendar quarter more
than two years after the end of such calendar quarter, (ii) be conducted more
than once in any 12-month period (unless a previous audit during such 12-month
period revealed an underpayment with respect to such period or the PDI Parties
or any of their Affiliates) restates or revises such books and records for such
12-month period as they relate to Company Products or Net Sales) or (iii) be
repeated for any calendar quarter. Except as provided below, the cost of any
audit shall be borne by the Equityholder Representative, unless the audit
reveals a variance of more than five percent (5%) from the reported amounts, in
which case the PDI Parties shall bear the cost of the audit. Unless disputed
pursuant to Section I(j), if such audit concludes that additional payments were
owed or that excess payments were made during such period, then, (i) in the case
of underpayments, the PDI Parties shall pay the additional amounts within thirty
(30) days after the date on which such audit is completed and the conclusions
thereof are notified to the parties or, (ii) in the case of overpayments, the
Parties shall set off the excess payment against Future Payments made after such
conclusion.


(j)    Disputes. In the event of a dispute over the results of any audit
conducted pursuant to Section I(i), the Equityholder Representative and the PDI
Parties shall work in good faith to resolve such dispute. If the parties are
unable to reach a mutually acceptable resolution of any such dispute within
thirty (30) days, the dispute shall be submitted to an independent accounting
firm as may be mutually agreed upon by the parties hereto (the “Arbitrating
Accountants”). The decision of the Arbitrating Accountants shall be final and
the costs of such arbitration as well as the initial audit shall be borne
between the parties in such manner as the Arbitrating Accountants shall
determine. Not later than thirty (30) days after such decision and in accordance
with such decision, the PDI Parties shall either pay the additional Future
Revenue Based Payments or set off the excess payment against Future Payments to
be made after such decision, as applicable.


(k)    Confidentiality. The Equityholder Representative shall treat all
information subject to review under Section I(i) in accordance with the
confidentiality provisions of Section 6.1 of the Merger Agreement and the
Equityholder Representative shall cause the independent public accountant
retained by the Equityholder Representative pursuant to Section I(i) or the
Arbitrating Accountant, as applicable, to enter into a reasonably acceptable
confidentiality agreement with the Surviving Corporation or its Affiliates that
includes an obligation to retain all such information in confidence.

6

--------------------------------------------------------------------------------






(l)    Additional Purchase Price. The PDI Parties and the Equityholders agree to
treat any Future Payment paid or delivered to the Equityholder Representative,
on behalf of the Equityholders, as an adjustment to the Merger Consideration
under the Merger Agreement for all income tax purposes to the extent permitted
by Law.


(m)    Currency. The Future Payments shall be paid in lawful money of the United
States of America in immediately available funds to such account as the
Equityholder Representative may designate.


(n)    Withholding. The PDI Parties shall be entitled to deduct and withhold
from the consideration otherwise payable pursuant to this Agreement such amounts
as it is required to deduct and withhold under the Code, or any Tax Laws, with
respect to the making of such payment. To the extent that amounts are so
withheld, such withheld amounts shall be treated for all purposes of this
Agreement and the Merger Agreement as having been paid to the Equityholders in
respect of whom such deduction and withholding was made.


I.Acknowledgements and Agreements of Equityholder Representative. The
Equityholder Representative, on behalf of the Equityholders, acknowledges and
agrees that (i) the Future Payments are speculative and subject to numerous
factors outside the control of the PDI Parties, (ii) there is no assurance that
the Equityholders will receive any Future Payments and none of the PDI Parties
have promised any Future Payments, and (iii) the parties solely intend the
express provisions of this Agreement and the Merger Agreement to govern their
contractual relationship.


II.Covenants. (a)    The PDI Parties shall use Commercially Reasonable Efforts
to achieve, or cause achievement of, the Milestones; provided that the PDI
Parties have no obligation to market and sell any of the Company Products
defined in Section I(c)(ii)(4). The PDI Parties shall not take any action or
inaction to intentionally circumvent any payment obligations it may have
hereunder. “Commercially Reasonable Efforts” means those efforts that a
similarly situated company focused on laboratory developed tests in the clinical
market, taking into account the resources of the PDI Parties, would reasonably
devote to a similar service offering under similar circumstances for an internal
program based on conditions then prevailing taking into account all relevant
factors including market potential, profit potential, strategic value, efficacy,
safety, cost of manufacturing, competitiveness of alternative products in the
marketplace, stage of development, technological obsolescence, intellectual
property and other proprietary positions changes in regulatory status and Law
and changes in reimbursement rates, policies and procedures.


(b)    The PDI Parties commit to continue ongoing research and development
expenditures into the Barrett’s Esophagus program based on the Company’s
projected research and development expenditures, up to the amount of One Million
Dollars ($1,000,000), should this program prove to be a viable commercial
opportunity to the PDI Parties.

7

--------------------------------------------------------------------------------






III.Miscellaneous.
 
(a)Termination. This Agreement shall be terminated on the earlier of (a) the
final and full unconditional payment by the PDI Parties of all Future Payments
and other sums owed to the Equityholder Representative hereunder, if any, or (b)
the date on which no further Future Payments or any other sums are or may be due
hereunder.


(b)Entire Agreement; Amendments and Waivers. This Agreement and the Merger
Agreement (including the schedules and exhibits thereto) and the Related
Documents represent the entire understanding and agreement between the parties
hereto with respect to the subject matter hereof and can be amended,
supplemented or changed, and any provision hereof can be waived, only by written
instrument making specific reference to this Agreement signed by the party
against whom enforcement of any such amendment, supplement, modification or
waiver is sought. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein. The waiver by any party hereto
of a breach of any provision of this Agreement shall not operate or be construed
as a further or continuing waiver of such breach or as a waiver of any other or
subsequent breach. No failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law. No amendment, modification
or supplement to this Agreement shall be made without written consent of PDI or
Parent, as applicable, and Equityholder Representative.


(c)Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any law or public policy, all other
terms or provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the Transactions is not
affected in any manner materially adverse to any party. Upon such determination
that any term or other provision is invalid, illegal, or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the Transactions are consummated
as originally contemplated to the greatest extent possible.


(d)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and performed in such state, without regard to the conflicts of law principles
of any jurisdiction.


(e)Notice. Any notice required or permitted under this Agreement shall be given
pursuant to the Notices section of the Merger Agreement.


(f)Binding Effect; Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns. No assignment of this Agreement or of any rights or obligations
hereunder may be made by any party to this Agreement (by operation of law or
otherwise) without the prior written consent of the other parties hereto and any
attempted assignment without the required consents shall be

8

--------------------------------------------------------------------------------




void; provided that the PDI Parties may assign or delegate any or all of their
respective rights or obligations hereunder without the prior written consent of
any other party to an Affiliate or to a successor, whether in a merger, sale of
stock, sale of assets or other similar transaction with respect to the business
to which this Agreement relates, which assignment or delegation shall not
relieve the PDI Parties of their obligations under this Agreement.


(g)Counterparts. This Agreement may be executed in one or more counterparts,
including execution by facsimile or other electronic means, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.


(h)Cooperation. During the term of this Agreement, each party will cooperate
with and assist the other parties in taking such acts as may be appropriate to
enable all parties to effect compliance with the terms of this Agreement and to
carry out the true intent and purposes hereof.


(i)Disputes. Any controversy or claim arising out of or relating to this
Agreement, or any breach hereof, shall be subject to good faith negotiations by
the parties for a period of not less than thirty (30) days and following such
thirty (30) day period, shall be: (a) subject to Section I(j) to the extent such
controversy or claim relates to a dispute governed by such Section; and (b) to
the extent such controversy or claim relates to anything other than as provided
for in this Section IV(i) shall be resolved in accordance with the terms and
provisions for resolution of disputes contained in the Merger Agreement.


[THIS SPACE INTENTIONALLY LEFT BLANK]

9

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the undersigned has duly executed this Contingent
Consideration Agreement, as of the day and the year first set forth above.


PDI:


PDI, Inc.




By: /s/ Nancy Lurker    
Name: Nancy Lurker
Title:     Chief Executive Officer




PARENT:


INTERPACE DIAGNOSTICS, LLC




By: /s/ Nancy Lurker    
Name: Nancy Lurker
Title:     Chief Executive Officer




EQUITYHOLDER REPRESENTATIVE:


REDPATH EQUITYHOLDER
REPRESENTATIVE, LLC




By: /s/ Brian G. Murphy    
Name: Brian G. Murphy
Title:     General Partner






















[SIGNATURE PAGE TO CONTINGENT CONSIDERATION AGREEMENT]





10

--------------------------------------------------------------------------------




Exhibit A
Payment Details


All Future Payments consisting of (i) cash shall be delivered by the PDI
Parties, as applicable, to the Equityholder Representative to be further
distributed by the Equityholder Representative to the Equityholders in the
manner set forth on the Future Payment Allocation Schedule to the Merger
Agreement, and (ii) shares of PDI Common Stock shall be delivered by PDI to the
Equityholders, as directed by the Equityholder Representative, in the manner set
forth on the Future Payment Allocation Schedule to the Merger Agreement.





--------------------------------------------------------------------------------




Exhibit B
Bank Wire Information



